Citation Nr: 1409013	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD), also claimed as depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefit currently sought on appeal.

In March 2011, the Veteran testified before a decision review officer (DRO).  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a video conference hearing in January 2012 at the Muskogee, Oklahoma RO.  A statement from the Veteran's representative at the time (American Legion) is dated the day of the scheduled hearing and stated "[p]lease withdraw my current claim for PTSD currently at the Board in DC".  The video conference hearing is listed in VA records as both canceled by the Veteran and withdrawn, though there are no specific requests to those effects of record. 

In November 2013, the Board found good cause and granted a motion for the Veteran to change representation and appoint DAV as his representative.  A February 2014 Motion to Reschedule a Personal Hearing (motion) from the Veteran's representative (DAV) states that the Veteran reported to the RO for his original January 2012 hearing, but was told by American Legion that "the Board did not have time for his hearing on that date and they would reschedule it".  The February 2014 motion states that the Veteran "asserts that he was misled by his previous Service Organization when they advised him the Board ran out of time to conduct his hearing and subsequently withdrew his appeal.  The Veteran was not aware that his appeal had been withdrawn or that his hearing would not be reschedule[d]".  The motion concluded by asking the Board to reschedule the Veteran's previously scheduled video conference hearing based on good cause.  

Based on the facts presented in the February 2014 motion, the Board finds that good cause has been presented and that the Veteran should be rescheduled for a video conference hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before the Board.  Notice of the hearing must be mailed to the Veteran and to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


